Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 24, 2017

                                     No. 04-16-00452-CR

                                 Jose Guadalupe AGUIRRE,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR7206
                       Honorable Lorina I. Rummel, Judge Presiding


                                        ORDER

      Appellee’s motion for extension of time to file their brief is granted.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court